Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites a connection signal light configured to indicate a type of the medical device.
However there is no support in the spec for such a limitation. At most the spec discloses 
In the above embodiments, the controller PCB is also configured to monitor and detect when a handpiece of the medical device is connected, and will generate a connection signal for an LED status indicator located on the exterior of the power pack once connected. Example, the turn green from amber if a medical device is detected to be connected to the power pack.
Nowhere in the specification does it indicate a type of the medical device connected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7,  12, 13, 20, 23-30 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Culp et al. (US 6,017,354)

Re Claims 1, 7 and 12, 13, 23 and 27; Culp discloses a power pack (36, however the detail of the circuit is found in Fig 16a and b) for a medical device (32, 33 etc.) comprising: 
an AC power connector configured to be connectable to an outside AC power source (Fig. 16a discloses the plug coupled connectable to an outside AC power source); 
a rectification and filtering unit (494, Fig. 16a) configured to be in electronic communication with the AC power connector; 
a controlling unit (492, Fig. 16a 508 510, Fig. 16b) where the controlling unit comprises  solenoid driver (510, the motor is considered to be a solenoid drive because is drives the motor which includes coils located in medical devices [hand piece power 1 and 2]); and 
a connection signal light configured to indicate a type of the medical device (Fig. 27 If a foot switch assembly 46 is attached to control console 36, a foot switch icon 826 is presented.)

a footswitch connector (506) configured to be in electronic communication with the controlling unit (492), Fig. 16a
wherein the solenoid driver is configured to transmit a solenoid drive signal to a solenoid (coil, fig. 2) of medical device is configured to comprise a drive the solenoid (coil 58, Fig. 2) for the solenoid to reciprocate a cutting blade (35, Fig. 1)  of the medical device, wherein the solenoid drive signal is configured to control reciprocating motion by the solenoid of the cutting blade and wherein the power pack is configured to provide DC power supply for the medical device at a voltage of from 12V to 36V to power the solenoid driver to cause the solenoid to reciprocate the cutting blade to perform cutting. (Col. 22 line 35-50, 12v is supplied to other components of the control console 36, the motor driver is also considered as the other component discussed in that col cited.)
where the controlling unit is configured to detect a connection of the medical device to the medical device connector and to distinguish between cutting blade through identifying a combination of connections or jumper to particular pins of the connecting cable connecting the medical device to the power pack and  wherein the controlling unit is operable to adjust the solenoid drive signal to different parameters for each respective cutting blade type to thereby optimized performance of the cutting by the cutting blade. (Abstract, Last sentence and Col. 6 line 10-25)


	Re Claim 20; Culp discloses where the solenoid drive signal comprises pulses or PWM (Col. 37 line 30-65)

Re Claim 24; Culp discloses where the controlling unit is configured to adjust the solenoid drive signal to adjust a drive pulse width of the solenoid drive signal and/or a blade reciprocation frequency of reciprocation of the cutting blade of the medical device. (Col. 37 line 30-65)

Re Claim 26; Culp discloses where the power pack comprises a single electrical connector for the medical device which the connecting cable is configured to connect to. (Abstract and Col. 6 line 10-25)

Re Claim 28; Culp discloses here the solenoid driver is configured to generate the solenoid drive signal to cause the solenoid to provide a non-oscillating motion of the cutting blade of the medical device. (Fig. 21)

Re Claim 29; Culp discloses where the solenoid driver comprises a metal-oxide-semiconductor field-effect transistor (MOSFET) circuit. (Fig. 21, 730 is a MOSFET)

Re Claim 30; Culp discloses where the controlling unit is configured to adjust the solenoid drive signal to adjust a drive pulse width of the solenoid drive signal and/or a blade reciprocation frequency of reciprocation of the cutting blade of the medical device. (Abstract and Col. 6 line 10-25) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Culp in view of Ellman et al. (US 7,094,231).

Re Claims 2, 8 and 15; Culp discloses wherein the power pack also comprises a footswitch connector. (Fig. 1) and a suction console connector (505, Fig. 1). 
 Culp does not disclose wherein the power pack also comprises a ground bond test connector. 
However Ellman discloses a potable power pack comprises a ground bond test connector (54). (Fig. 1).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have grounded the source motivated by the desire to protect from electric shock.

Claims  5, 10,  14, 21 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Culp 

Re Claims 5, 10, 14 Culp discloses wherein the power pack also comprises a connection signal light (512, Fig. 16a also see Fig. 27) and wherein the power pack also comprises a suction console connector. (Fig. 1, 505)
Culp does not disclose where the connection signal light comprises an LED light.
However LED light were known to be used disclose a state of a device and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replace the display disclosed by Culp with an LED light in order to limit the power consumption of the display. 

Re Claim 21; Culp discloses a Solenoid drive signal as discussed above. 
Culp does not disclose solenoid drive signal comprises a range of about 5 to 25 milliseconds
However Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Re Claim 22; Culp discloses where the solenoid drive signal is configured to provide a blade reciprocation frequency of the cutting blade (Col. 38 line 1-15)
Culp does not disclose a range of about 1 to about 20 hertz.
. 


Response to Arguments
Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Culp fails to disclose a controlling unit configured to distinguish between different cutting blades. 
However the examiner respectfully disagree. Abstract, Last sentence and Col. 6 line 10-25 discusses that. Also Fig. 27 discloses that if a foot switch assembly 46 is attached to control console 36, a foot switch icon 826 is presented which indicates that a specific tool is attached to the controlling unit, thus controlling unit distinguishes between different cutting blades
Applicant argues that Culp fails to disclose a controlling unit capable of detecting a connection of a medical device to a medical device connector and distinguishing between different cutting blades types by identifying a combination of connection or jumpers to particular pins of the connection cable that connects the medical device to a power pack.  
However the examiner respectfully disagree. Culp discloses the control console reads the data in the internal memory. Based on the retrieved data and manual control signals, the control console supplies energization signals to the handpiece so as to cause the appropriate actuation of the handpiece. A cable 43 connected between handpiece 32 and control console 36 provide the conductive paths for the signals exchanged between the handpiece and the console. These signals include both the signals generated by the handpiece 32 in response to the state of the 
When the system 30 determines that a handpiece 32 or 33 has been plugged into the system, control console 36 reads data stored in memory units internal to the handpiece. Based on the retrieved data, the control console 36 configures itself so that it can supply the appropriately energization signals to handpiece 32 or 33. As part of the initialization process, the control console presents a set of instructions on the display 37 that direct the medical personnel to provide information about any accessories that may be used in conjunction with the handpieces 32 and 33. Once the requisite instructions are received, the control console then regulates the operation of the handpieces 32 and 33 based on the state of the hand switch 39, the pedals 44 and commands entered through the display 37.
Applicant argues that Culp does not disclose or even suggest, a controlling unit configured to distinguish between different cutting blade time of a cutting blade based on identifying a combination of connection or jumper to particular pins if the connection cable connecting the medical devices to the power pack.

However the examiner respectfully disagree. Indicated in the final rejection, Culp discloses Based on the retrieved data and manual control signals, the control console supplies energization signals to the handpiece so as to cause the appropriate actuation of the handpiece. To further explain the relationship between the control signals and the pins recited in the claims, the combination of pins (conductors) shown in Fig. 10 and/or 11 of Culp in the handpiece are 

In the event a cable with no handpiece is attached to control console 36, a cable only icon 818 appears on the screen as represented by cable only image 820 FIG. 27 indicating that there is no relationship with the pins of the handpiece and the controller. FIG. 26, it can be seen that if a button 814 or 816 associated with a handpiece 32 or 33 connected to control console 36 is depressed, other information is presented as part of user time image 812.
 If a foot switch assembly 46 is attached to control console 36, a foot switch icon 826 is presented. If a light and water clip 45 is attached to the selected handpiece 32 or 33, and these ancillary components are compatible with the handpiece, microprocessor 518 will cause image 812 to include buttons 828 and 830 indicating the availability of these features. It should be recognized that microprocessor 518 will only cause button 828, the light option button, to be presented if the LIGHT SENSE signal from the handpiece interface 502 indicates that for the active handpiece the bulb 248 in light-and-water clip 45 is in the good state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
04/28/2021
Primary Examiner, Art Unit 2836